United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Z., Appellant
and
DEPARTMENT OF TRANSPORATION,
TRANSPORTATION SECURITY
ADMINISTRATION, JFK AIRPORT,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-309
Issued: June 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated September 21, 2006. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than an eight percent permanent impairment of
his right upper extremity for which he received a schedule award.
FACTUAL HISTORY
On March 20, 2003 appellant, then a 42-year-old lead transportation security screener,
sustained injury while lifting luggage.1 He did not initially stop work. On June 18, 2003 the
Office accepted appellant’s claim for right carpal tunnel syndrome (CTS). The Office authorized
1

Appellant has nonwork-related conditions, including a prior history of epilepsy and hernia repair surgery.

an electromyogram (EMG) scan and a right wrist carpal tunnel release.2 Appellant received
appropriate compensation benefits.
On May 4, 2005 appellant requested a schedule award. In an April 12, 2005 report,
Dr. Steven L. Goodman, a Board-certified orthopedic surgeon and treating physician, addressed
appellant’s hand and wrist condition causally related to his work-related injury of
March 20, 2003. He opined that he reached maximum medical improvement on January 9, 2004.
Dr. Goodman advised that appellant did not subjectively complain of any pain with regard to his
arm. He determined that there was no atrophy or deformities, although appellant had diminished
sensation in the tips of the index, long and ring finger. Dr. Goodman utilized the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) and
referred to Table 16-10.3 He also noted that he would rate distorted tactile sensibility at 25
percent sensory deficit. Dr. Goodman indicated that appellant had a diffuse disc bulge at C5-6,
which was causing central spinal stenosis and right sixth nerve impingement and a diffuse disc
bulge at C6-7 which was causing stenosis and bilateral nerve impingement. He also determined
that appellant did not have any symptoms or clinical findings that would demonstrate ongoing
radicular symptomatology.
By letter dated August 15, 2005, appellant’s representative requested that the Office
proceed with a schedule award determination and requested that the Office expand appellant’s
claim.
By letter dated October 6, 2005, the Office requested that appellant’s physician provide
an assessment of permanent impairment based upon the A.M.A., Guides. The Office provided
Dr. Goodman with a copy of an earlier letter sent to appellant which requested that he provide an
assessment of permanent impairment supported by a recent examination.
In an October 19, 2005 report, Dr. Goodman noted that he last saw appellant on
January 9, 2004. He explained that appellant did not subjectively complain of any pain
regarding his upper extremities. Dr. Goodman conducted an examination and noted that he
found no evidence of atrophy in the muscles of the arm and no deformities. He noted diminished
sensation in tips of the index, long and ring fingers and referred to Table 16-10.4 Dr. Goodman
advised that he would rate the distorted tactile sensibility at a 25 percent sensory deficit. He
further reiterated that appellant had a diffuse disc bulge at C5-6, which was causing central
spinal stenosis and right sixth nerve impingement and a diffuse disc bulge at C6-7 which was
causing stenosis and bilateral nerve impingement. Additionally, Dr. Goodman opined that
appellant had reached maximum medical improvement and that he did not have any symptoms or
clinical findings to support ongoing radicular symptomatology.
In a November 9, 2005 report, an Office medical adviser noted appellant’s history of
injury and treatment, including that maximum medical improvement was reached on October 19,
2

The record reflects that appellant underwent the EMG on March 24, 2003 and a right carpal tunnel release on
July 8, 2003.
3

A.M.A., Guides 482.

4

Id.

2

2004 the date of Dr. Goodman’s final report. He noted that appellant had sensory loss of 25
percent for the loss of sensation in the medium distribution of the finger. The Office medical
adviser multiplied the maximum percentage for upper extremity impairment of 39 percent for
sensory deficit or pain by 25 percent for sensory loss and noted that this equated to an
impairment of 9.7 percent or rounded up to 10 percent for the right upper extremity.
On March 6, 2006 the Office determined that a conflict existed between the reports of
appellant’s treating physician, Dr. Goodman and the Office medical adviser regarding the degree
of impairment. On April 21, 2006 it referred appellant for an impartial medical examination
with Dr. James Sarno, a Board-certified orthopedic surgeon.
In a May 4, 2006 report, Dr. Sarno noted appellant’s history of injury and treatment
which included carpal tunnel surgery on the right wrist on March 24, 2003. He conducted a
neurological examination which included findings that appellant was alert, with no dysphasia,
and his integrative functions were intact. For the right hand, Dr. Sarno found diminished pin
over the first, second and third digits over the palmar aspect. He also found diminished light
touch in the same distribution and a weakness of 4/5 of the right hand compared to the left.
Dr. Sarno advised that the Phalen’s and Tinel’s were negative bilaterally and there was a wellhealed transverse carpal ligament incision over the right transverse carpal ligament. He referred
to Table 16-105 and noted that, based on light touch and pinprick loss, appellant had a Grade 4
loss which was a sensory deficit of 1 to 25 percent and explained that, because this was
appellant’s nondominant hand, he was applying a 20 percent loss. Dr. Sarno referred to
Table 16-156 and noted that the combination of motor and sensory loss for the median nerve was
45 percent. He multiplied the 45 percent by 25 percent and arrived at an 11 percent upper
extremity impairment. Dr. Sarno referred to Table 16-37 and explained that this would equal a
seven percent whole person impairment.
In an August 17, 2006 report, the Office medical adviser utilized the findings in
Dr. Sarno’s report. He noted that appellant would be entitled to a 20 percent sensory deficit or a
Grade 4 pursuant to Table 16-10.8 Dr. Sarno advised that 20 percent to the hand translated to 18
percent to the upper extremity pursuant to Table 16-2.9 He multiplied the 45 percent value for
combined motor and sensory deficit from Table 16-1510 by 18 percent and arrived at 8.1 percent
to the right upper extremity. The Office medical adviser noted that Dr. Sarno did not use

5

6

Id.
Id. at 492.

7

Id. at 439.

8

See supra note 3.

9

. See supra note 7.

10

See supra note 6.

3

Table 16-211 to convert the hand to the upper extremity. He indicated that appellant reached
maximum medical improvement on May 4, 2006.
On September 21, 2006 the Office granted appellant a schedule award for eight percent
impairment of the right upper extremity. The award covered a period of 24.96 weeks from
May 4 to October 25, 2006.12
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act13 sets forth the number of
weeks of compensation to be paid for the permanent loss of use, of specified members, functions
and organs of the body.14 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.15 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.16
The fifth edition of the A.M.A., Guides, regarding CTS, provides that, if after an optimal
recovery time following surgical decompression, an individual continues to complain of pain,
paresthesias and/or difficulties in performing certain activities, three possible scenarios can be
present: (1) positive clinical findings of median nerve dysfunction and electrical conduction
delay(s): the impairment due to residual CTS is rated according to the sensory and/or motor
deficits; (2) normal sensibility and opposition strength with abnormal sensory and/or motor
latencies or abnormal EMG testing of the thenar muscles: a residual CTS is still present and an
impairment rating not to exceed five percent of the upper extremity may be justified; and
(3) normal sensibility (two-point discrimination and Semmes-Weinstein monofilament testing),
opposition strength and nerve conduction studies, in which case there is no objective basis for an
impairment rating.17
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the

11

See supra note 7.

12

The Office corrected a previous schedule award decision dated March 29, 2006.

13

5 U.S.C. §§ 8101-8193.

14

5 U.S.C. § 8107.

15

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

16

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

17

Silvester DeLuca, 53 ECAB 500 (2002).

4

tables in the A.M.A., Guides.18 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.
Section 8123(a) of the Act provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”19 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.20
ANALYSIS
The Office accepted that appellant sustained right CTS in the performance of duty and
authorized a right wrist carpal tunnel release. On March 6, 2006 the Office determined that a
conflict existed between the reports of appellant’s treating physician, Dr. Goodman, and an
Office medical adviser regarding the degree of impairment. It referred appellant for an impartial
medical examination with Dr. James Sarno, a Board-certified orthopedic surgeon.
However, the Board notes that the Office incorrectly determined that a conflict existed as
Dr. Goodman’s reports were insufficiently reasoned. Dr. Goodman provided some findings, but
failed to provide a rating that comports with the A.M.A., Guides. In both his April 12 and
October 19, 2005 reports, Dr. Goodman referred to Table 16-1021 and noted that he would rate
distorted tactile sensibility at 25 percent sensory deficit. However, Dr. Goodman did not
complete the process which would include referring to Table 16-15 to ascertain appellant’s
sensory deficit or his combined motor and sensory deficits. For example, the calculation for
impairment of the right arm for the diagnosed CTS is based on an application of Tables 16-15
and 16-10 of the A.M.A., Guides. Under Table 16-15, the maximum impairment for sensory
deficit or pain to the median nerve is 39 percent.22 The impairment is then graded in accord with
Table 16-10.23 It appears that the Office incorrectly interpreted Dr. Goodman’s findings that
appellant had a 25 percent sensory deficit as an opinion that he had an impairment of 25 percent
to the right upper extremity. When in fact, he only calculated the sensory deficit and did not
provide an opinion with regard to the extent if any, of appellant’s impairment due to unilateral

18

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
19

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan, 45
ECAB 207, 210 (1993).
20

See Roger Dingess, 47 ECAB 123, 126 (1995); Juanita H. Christoph, 40 ECAB 354, 360 (1988); Nathaniel
Milton, 37 ECAB 712, 723-24 (1986).
21

See supra note 3.

22

See supra note 6.

23

See supra note 3.

5

sensory or motor deficits in accordance with Table 16-15.24 Thus, his report was incomplete and
did not comport with the A.M.A., Guides and it was insufficient to create a conflict pursuant to
section 8123, with that of the Office medical adviser.25
Therefore, Dr. Sarno is a second opinion referral physician rather than an impartial
medical specialist.
In a May 4, 2006 report, Dr. Sarno noted appellant’s history and conducted a physical
examination which included findings for the right hand of diminished pin over the first, second
and third digits over the palmar aspect. He noted that appellant had diminished light touch in the
same distribution and a weakness of 4/5 of the right hand compared to the left and referred to
Table 16-10.26 Dr. Sarno determined that appellant had a Grade 4 loss which was a sensory
deficit of 1 to 25 percent and explained that, because this was appellant’s nondominant hand, he
was applying a 20 percent loss. However, the Board has held that the Act “makes no distinction
between the right or left hand as to the amount of compensation payable. The same is true with
respect to [the] arms.”27 Additionally, the Board notes that section 16.1b of the A.M.A., Guides
provides that impairment ratings in the chapter for upper extremities “have not been adjusted for
hand dominance.…”28 In his August 17, 2006 report, the Office medical adviser relied upon the
findings contained in Dr. Sarno’s report. However, as the report of Dr. Sarno needs further
clarification, the values upon which the Office medical adviser relied are unclear and of
diminished probative value.
As the Office referred appellant to Dr. Sarno, it has the responsibility to obtain an
evaluation which will resolve the issue involved in the case.29 Accordingly, the case will be
remanded for the Office to request clarification from Dr. Sarno regarding the extent of
appellant’s impairment. After such further development as it deems necessary, the Office shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision and requires further
development.30

24

See supra note 6.

25

See John H. Taylor, 40 ECAB 1228 (1989).

26

Id.

27

See Andrew B. Poe, 27 ECAB 510 (1976); see also Robed R. Kueh, 13 ECAB 77-78 (1961); and Isidoro
Riviera, 12 ECAB 348 (1961).
28

A.M.A., Guides 435.

29

Mae Z. Hackett, 34 ECAB 1421 (1983).

30

The Board also notes that the Office has not rendered a final decision regarding expanding appellant’s claim.
Therefore, the Board does not have jurisdiction over the matter. See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 21, 2006 is set aside. The case is remanded for further
development consistent with this decision.
Issued: June 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

